Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shintani (US 2018/0096699).
As per claim 1, Shintani teaches, a storage device comprising:
 a feature amount detection unit that detects a feature amount regarding an action of an occupant of a moving body (Shintani, ¶[0029] “A motion image which indicates movement of an occupant (in particular, a driver or a primary occupant (a first occupant) of the vehicle X) captured by the image capturing unit 131 (291), such as a view of the occupant periodically moving a part of the body (for example, the head) to the rhythm of music output by the audio output unit 17 may be acquired as occupant information.”  ); an excitement degree obtaining unit that obtains excitement degree information (Shintani, ¶[0032-33] “ The information processing unit 420 has an excitement determination (or judgement) unit 421” the presence or absence of excitement represents an excitement degree), the excitement degree information indicating an excitement degree of the occupant when the feature amount is detected (Shintani, ¶[0033] “The excitement determination unit 421 continuously acquires in-vehicle state information or primary information including the occupant conversation to identify presence or absence of excitement. The excitement determination unit 421 identifies a feeling of an occupant such as “like it very much” or “lovely” to identify excitement. Although no feature of a feeling is identified during an ongoing conversation between occupants, a state of “excitement” can be determined in accordance with the same keyword being repeated.” The degrees would be “like it very much” or “lovely” ); and a feature amount storage unit that calculates a first corresponding feature amount based on the feature amount and the excitement degree information, and stores the first corresponding feature amount in association with a first excitement degree (Shintani, fig.4 Storage Unit 13, 441 history storage unit and 

As per claim 2, Shintani teaches, the storage device according to claim 1, further comprising an automatic driving level obtaining unit that obtains automatic driving level information (Shintani, ¶[0018] “an operation state of a safety system (Advanced Driving Assistant System (ADAS)” this system represents automatic driving level information  ), the automatic driving level information indicating an automatic driving level of the moving body when the feature amount is detected (Shintani, ¶[0029] “such as a view of the occupant periodically moving a part of the body (for example, the head) to the rhythm of music output by the audio output unit 17 may be acquired as occupant information. Humming performed by an occupant and sensed by the audio input unit 192 (292) may be acquired as occupant information. A motion image which indicates a reaction captured by the image capturing unit 191 (291) such as a change in the output image of the navigation unit 18 or motion of a line of sight of an occupant (a first occupant) in response to an audio output may be acquired as occupant information.” The level of the moving would be the automatic driving level of the body part   ), wherein the feature amount storage unit calculates a second corresponding feature amount based on the feature amount, the excitement degree information (Shintani, fig.4 13 storage unit with history being stored in 441 and 442), and the automatic driving level information, and stores the second corresponding feature amount in association with the first excitement degree and a first automatic driving level, the second corresponding feature amount being a feature amount corresponding to the first excitement degree and the first automatic driving level of the automatic driving level (Shintani, ¶[0033] “like it very much” or “lovely” would represent a first and second excitement degree).
As per claim 3, Shintani teaches, the storage device according to claim 1, wherein the feature amount detection unit detects the feature amount while a predetermined content is played (Shintani, ¶[0029] “Information on music information output by the audio unit 17 and acquired by the audio operation state information acquisition unit 413 may be acquired as occupant information.” Audio music would be predetermined).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani (US 2018/0096699) in view of Doi (US 2013/0041564).
As per claim 4, Shintani teaches, a device comprising: a feature amount detection unit that detects a feature amount regarding an action of an occupant of a moving body (Shintani, ¶[0029] “A motion image which indicates movement of an occupant (in particular, a driver or a primary occupant (a first occupant) of the vehicle X) captured by the image capturing unit 131 (291), such as a view of the occupant periodically moving a part of the body (for example, the head) to the rhythm of music output by the audio output unit 17 may be acquired as occupant information.” ); an excitement degree obtaining unit that obtains excitement degree information (Shintani, ¶[0032-33] “ The information processing unit 420 has an excitement determination (or judgement) unit 421” the presence or absence of excitement represents an excitement degree), the excitement degree information indicating an excitement degree of the occupant when the feature amount is detected (Shintani, ¶[0033] “The excitement determination unit 421 continuously acquires in-vehicle state information or primary information including the occupant conversation to identify presence or absence of excitement. The excitement determination unit 421 identifies a feeling of an occupant such as “like it very much” or “lovely” to identify excitement. Although no feature of a feeling is identified during an ongoing conversation between occupants, a state of “excitement” can be determined in accordance with the same keyword being repeated.” The degrees would be “like it very much” or “lovely” ); a feature amount storage unit that calculates a first corresponding feature amount based on the feature amount and the excitement degree information, and stores the first corresponding feature amount in association with a first excitement degree (Shintani, fig.4 Storage Unit 13, 441 history storage unit and 442 reaction storage unit), the first corresponding feature amount being a feature amount corresponding to the first excitement degree of the excitement degree (Shintani, ¶[0033] “like it very much” or “lovely” would represent a first excitement degree) : and the first feature amount being stored in the feature amount storage unit (Shintani, fig.4 Storage Unit 13, 441 history storage unit and 442 reaction storage unit).
Shintani doesn’t clearly teach, however Doi teaches, an excitement suppression device that contains an excitement suppression unit that determines an excitement degree of the occupant in a predetermined period of time based on the feature amount (Doi, S180 “Perform travel suppression control” represents excitement suppression unit as it is suppressing the excitement of pressing the pedal S150) and, the feature amount being detected by the feature amount detection unit in the predetermined period of time a first feature amount (Doi, fig.4 rate of change greater than threshold value represents predetermined period of that rate of change and the first feature of that pedal moving an angle S150), and performs a suppression operation to suppress the excitement degree of the driver when the determined excitement degree is determined to exceed a predetermined threshold (Doi, fig.4 above the threshold  after S150 then S180 perform travel suppression control).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Shintani with Doi’s ability to have an excitement suppression capability to suppress a movement of the traveling in S180 of Doi in fig.4 inside of the processing of Shintani. 
The motivation would have been to have improved safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/